DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being obvious over RU 2477981 C2 in view of MINAGAWA et al. (2018/0088106)
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 1
 	RU 2477981 C2 discloses 5fractionating the blood or biological fluid by centrifugation to collect the specific cells in the blood or biological fluid (See Abstract), the centrifugation being carried out using a container (test tubes)(See Abstract).
	RU 2477981 C2 substantially teaches the claimed invention except that it does not show the container having a low protein adsorbing layer at least 10partially formed on an inner surface thereof. MINAGAWA et al. (2018/0088106) shows that it is known to provide a container having a low protein adsorbing layer at least partially formed on an inner surface (Para. 0034; hydrophilic polymer layer) thereof for a sample cell holder. It would have been obvious to combine the device of RU 2477981 C2 with the protein adsorbing layer of MINAGAWA et al. (2018/0088106) before the effective filing date of the claimed invention for the purpose of providing a layer that captures specific cells, therefore improving detection and counting of cells.
Claim 2
 	RU 2477981 C2 discloses a fraction layer and upper and lower layers respectively above and 15below the fraction layer formed by the fractionation by centrifugation ( Blood tubes were placed in a centrifuge and centrifuged for 20 minutes, after which they received a mass in the form of a three-fraction layer, the upper of which is blood plasma, the middle is a thin leukocyte-platelet layer at the border with red blood cells and the lower is the red blood cell). 
	RU 2477981 C2 and MINAGAWA et al. (2018/0088106) discloses the claimed invention except for the upper and lower layers to be collected each have a thickness that is not more than 2.0 times a thickness of the fraction layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to thinner upper and lower layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.
20Claim 3
 	 RU 2477981 C2 and MINAGAWA et al. (2018/0088106) discloses the claimed invention except for a fraction line or layer and upper and lower layers respectively above and below the fraction line or layer formed by the 25fractionation by centrifugation, and the upper and lower layers to be collected each have a thickness of 5.0 mm or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to thinner upper and lower layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. 
Claim 4
 	RU 2477981 C2 discloses a separation liquid (Sodium citrate) is used in the fractionation by centrifugation (The defect is replaced with autotissue and closed with an autograft on the feeding legs, and in the preoperative period an autologous protein-platelet membrane is prepared by taking autoblood into tubes containing 1 ml of 3.8% sodium citrate solution, centrifuging for 15-20 minutes).  
Claim 5-6
RU 2477981 C2 in view of MINAGAWA et al. (2018/0088106) discloses the claimed invention except for the separation liquid has a density of 1.060 35to 1.115 g/mL or 1.085 g/mL. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the liquid density in the above ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. 
Claim 7
	RU 2477981 C2 in view of MINAGAWA et al. (2018/0088106) discloses the claimed invention except for the container at least partially has a contact angle with water of 30 degrees or less. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine RU 2477981 C2 and MINAGAWA et al. (2018/0088106) with the above contact angle since it was well known in the art that such angle improves the capturing of cells during centrifuge. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
5Claim 8
 	RU 2477981 C2 discloses mixing the blood or biological fluid with a hemolytic agent, followed by the centrifugation (The defect is replaced with autotissue and closed with an autograft on the feeding legs, and in the preoperative period an autologous protein-platelet membrane is prepared by taking autoblood into tubes containing 1 ml of 3.8% sodium citrate solution, centrifuging for 15-20 minute).  
15Claim 9
 	RU 2477981 C2 discloses agglutinating blood cells in the blood or biological fluid, followed by the centrifugation (Three-fraction layers).  
20Claim 10
 	RU 2477981 C2 discloses fractionating the blood or biological fluid by centrifugation to collect the specific cells in the blood 25or biological fluid (See Abstract), the centrifugation being carried out using a container (test tubes; See Abstract). 
 	RU 2477981 C2 substantially teaches the claimed invention except that it does not show capturing the specific cells present in the collected liquid onto a hydrophilic polymer layer; 
and the container having a low protein adsorbing layer at least 10partially formed on an inner surface thereof. MINAGAWA et al. (2018/0088106) shows that it is known to provide capturing the specific cells present in the collected liquid onto a hydrophilic polymer layer, container having a low protein adsorbing layer at least partially formed on an inner surface (Para. 0034; hydrophilic polymer layer) thereof for a sample cell holder. It would have been obvious to combine the device of RU 2477981 C2 with the protein adsorbing layer of MINAGAWA et al. (2018/0088106) before the effective filing date of the claimed invention for the purpose of providing a layer that captures specific cells, therefore improving detection and counting of cells.
Claim 11
 	RU 2477981 C2 discloses a fraction layer and upper and lower layers respectively above and 15below the fraction layer formed by the fractionation by centrifugation; (Blood tubes were placed in a centrifuge and centrifuged for 20 minutes, after which they received a mass in the form of a three-fraction layer, the upper of which is blood plasma, the middle is a thin leukocyte-platelet layer at the border with red blood cells and the lower is the red blood cell). 
 	RU 2477981 C2 substantially teaches the claimed invention except that it does not show capturing the specific cells present in the collected liquid onto a hydrophilic polymer layer. MINAGAWA et al. (2018/0088106) shows that it is known to provide capturing the specific cells present in the collected liquid onto a hydrophilic polymer layer (Para. 0034). It would have been obvious to combine the device of RU 2477981 C2 with the protein adsorbing layer of MINAGAWA et al. (2018/0088106) before the effective filing date of the claimed invention for the purpose of providing a layer that captures specific cells, therefore improving detection and counting of cells. 
	RU 2477981 C2 and MINAGAWA et al. (2018/0088106) discloses the claimed invention except for the upper and lower layers to be collected each have a thickness that is not more than 2.0 times a thickness of the fraction layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to thinner upper and lower layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.
Claim 12
 	RU 2477981 C2 and MINAGAWA et al. (2018/0088106) discloses the claimed invention except for a fraction line or layer and upper and lower layers respectively above and below the fraction line or layer formed by the 25fractionation by centrifugation, and the upper and lower layers to be collected each have a thickness of 5.0 mm or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to thinner upper and lower layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.
	RU 2477981 C2 substantially teaches the claimed invention except that it does not show capturing the specific cells present in the collected liquid onto a hydrophilic polymer layer. MINAGAWA et al. (2018/0088106) shows that it is known to provide capturing the specific cells present in the collected liquid onto a hydrophilic polymer layer (Para. 0034). It would have been obvious to combine the device of RU 2477981 C2 with the protein adsorbing layer of MINAGAWA et al. (2018/0088106) before the effective filing date of the claimed invention for the purpose of providing a layer that captures specific cells, therefore improving detection and counting of cells.
Claim 13
 	RU 2477981 C2 discloses a separation liquid (Sodium citrate) is used in the fractionation by centrifugation (The defect is replaced with autotissue and closed with an autograft on the feeding legs, and in the preoperative period an autologous protein-platelet membrane is prepared by taking autoblood into tubes containing 1 ml of 3.8% sodium citrate solution, centrifuging for 15-20 minutes).  
Claim 14-15
RU 2477981 C2 in view of MINAGAWA et al. (2018/0088106) discloses the claimed invention except for the separation liquid has a density of 1.060 35to 1.115 g/mL or 1.085 g/mL. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the liquid density in the above ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. 
Claim 16
 	RU 2477981 C2 in view of MINAGAWA et al. (2018/0088106) discloses the claimed invention except for the container at least partially has a contact angle with water of 30 degrees or less. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine RU 2477981 C2 and MINAGAWA et al. (2018/0088106) with the above contact angle since it was well known in the art that such angle improves the capturing of cells during centrifuge. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 17
RU 2477981 C2 discloses mixing the blood or biological fluid with a hemolytic agent, followed by the centrifugation (The defect is replaced with autotissue and closed with an autograft on the feeding legs, and in the preoperative period an autologous protein-platelet membrane is prepared by taking autoblood into tubes containing 1 ml of 3.8% sodium citrate solution, centrifuging for 15-20 minute).   
Claim 18
 	RU 2477981 C2 discloses agglutinating blood cells in the blood or biological fluid, followed by the centrifugation (Three-fraction layers).
Claim 19
 	RU 2477981 C2 discloses diluting the blood or biological fluid and then agglutinating blood cells in the blood or biological fluid, followed by the centrifugation (sodium citrate).  
Claim 20
 	RU 2477981 C2 discloses agglutinating blood cells in the blood or biological fluid and then diluting (sodium citrate) the blood or biological fluid, followed by the centrifugation (centrifuged for 15-20 min).  
Claim 21
	RU 2477981 C2 and MINAGAWA et al. (2018/0088106) discloses the claimed invention except for agglutinating blood cells comprises an antigen-antibody reaction. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine RU 2477981 C2 with the antigen-antibody reaction since it was well known in the art that agglutinating blood cells for a reaction improves separation, therefore producing better measurement results. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 22
	RU 2477981 C2 and MINAGAWA et al. (2018/0088106) discloses the claimed invention except for the cells are cancer cells. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine RU 2477981 C2 and MINAGAWA et al. (2018/0088106) with the cancer cells since it was well known in the art that separating cancer cells improves early detection, therefore improving diagnosis. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 23
	RU 2477981 C2 substantially teaches the claimed invention except that it does not show the hydrophilic polymer layer is formed of at 30least one hydrophilic polymer selected from the group consisting of poly(meth)acryloylmorpholine. MINAGAWA et al. (2018/0088106) shows that it is known to provide poly(meth)acryloylmorpholine (Para. 0038) for a hydrophilic layer. It would have been obvious to combine the device of RU 2477981 C2 with the poly(meth)acryloylmorpholine of MINAGAWA et al. (2018/0088106) before the effective filing date of the claimed invention for the purpose of providing a layer better absorptions of cells, therefore improving detection of a specific cell.
Claim 24
 	RU 2477981 C2 substantially teaches the claimed invention except that it does not show the hydrophilic polymer layer is formed of a copolymer of at least one hydrophilic monomer selected from 10the group consisting of (meth)acryloylmorpholine. MINAGAWA et al. (2018/0088106) shows that it is known to provide the hydrophilic polymer layer is formed of a copolymer of at least one hydrophilic monomer selected from 10the group consisting of (meth)acryloylmorpholine (Para. 0013) for a hydrophilic layer. It would have been obvious to combine the device of RU 2477981 C2 with the poly(meth)acryloylmorpholine of MINAGAWA et al. (2018/0088106) before the effective filing date of the claimed invention for the purpose of providing a layer better absorptions of cells, therefore improving detection of a specific cell.
Claim 25
 	RU 2477981 C2 substantially teaches the claimed invention except that it does not show the hydrophilic polymer layer has a thickness of 10 to 800 nm. MINAGAWA et al. (2018/0088106) shows that it is known to provide a thickness of 10 to 800 nm (Para. 0035) for the polymer layer. It would have been obvious to combine the device of RU 2477981 C2 with the polymer thickness of MINAGAWA et al. (2018/0088106) before the effective filing date of the claimed invention for the purpose of providing a layer capable of capturing cells, therefore improving measurement results.
Claim 26
	RU 2477981 C2 and MINAGAWA et al. (2018/0088106) discloses the claimed invention except for fibronectin is adsorbed on a surface of the hydrophilic polymer layer. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine RU 2477981 C2 and MINAGAWA et al. (2018/0088106) with fibronectin since it was well known in the art that fibronectin increases the capture rate of specific cells, therefore improving performance of the cell capturing. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
20 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 15, 2022